NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12979

    HELEN BRADY    vs.   STATE BALLOT LAW COMMISSION & others.1



            Suffolk.     July 10, 2020. - August 3, 2020.

        Present:   Gants, C.J., Lenk, Gaziano, Lowy, Cypher,
                            & Kafker, JJ.


Election, Ballot, Validity of nomination papers. Secretary of
     the Commonwealth. Constitutional Law, Elections.



     Civil action commenced in the Supreme Judicial Court for
the county of Suffolk on May 5, 2020.

    The case was reported by Kafker, J.


     Christopher A. Kenney for the petitioner.
     Elizabeth Kaplan, Assistant Attorney General, for the
respondents.
     Gerald A. McDonough for the interveners.


    KAFKER, J.     This appeal concerns a decision of the State

Ballot Law Commission (SBLC) preventing Helen Brady from

appearing on the September 1, 2020, State primary election




    1  Secretary of the Commonwealth; and Massachusetts
Democratic Party and Leon Arthur Brathwaite, II, interveners.
                                                                     2


ballot for the Republican nomination for the office of United

States representative for the Ninth Congressional District in

Massachusetts.    The SBLC, acting upon the objection of Leon

Arthur Braithwaite, II, a registered voter in the Ninth

Congressional District and the vice-chair of the Massachusetts

Democratic State Committee, struck all of the certified

signatures that Brady had secured from voters in an effort to

appear on the ballot.

    Following this court's allowance of the electronic

collection of signatures on nomination papers in Goldstein v.

Secretary of the Commonwealth, 484 Mass. 516, 531-532 (2020),

Brady, with the aid of a software application provided by a

third-party vendor, had gathered all of her voter signatures

electronically.    There is no question that she had collected the

required minimum number of signatures.    Nor is there a question

that the signatures were legitimate.     Nonetheless, according to

the SBLC, the process Brady utilized failed to comply with

formal electronic signature requirements outlined by the court

in the Goldstein decision (Goldstein process), as well as with

an "advisory" issued by the Secretary of the Commonwealth

(Secretary) in response to the Goldstein decision.     In brief,

the SBLC ruled that Brady departed from the Goldstein process by

failing to submit the "native" electronic document signed by the

voter to local election officials for certification.    Instead,
                                                                      3


she submitted a document that differed from the native

electronic document, albeit in form only, not substance.      Also,

the SBLC concluded that Brady failed to abide by the Secretary's

advisory when she had voters sign her nomination papers

electronically by applying a computer mouse, stylus, or finger

to a separate box provided for that purpose, rather than

directly on the signature line itself.

     Brady challenged the SBLC's ruling in the Superior Court,

but then moved to consolidate that action with an existing

petition that she, along with three other candidates seeking to

appear on the State primary ballot, had filed in the county

court.   Given the time sensitive nature of the appeal, with the

Secretary needing to finalize the State primary ballot by July

14, 2020, to meet a federally mandated deadline,2 the single

justice consolidated the matters and reserved and reported them

to the full court.3   On July 13, 2020, following expedited




     2 By Federal law, ballots must be transmitted to military
and overseas voters no later than forty-five days in advance of
the election. See 52 U.S.C. § 20302(a)(8)(A).

     3 Notwithstanding the consolidation of the two matters, the
only issue before the court concerns Brady's appeal from the
SBLC's decision. The three other candidates to the underlying
petition -- Caroline Colarusso, Julie Hall, and Rayla Campbell
-- are not parties to this appeal. The petition was dismissed
as moot by the single justice as to Colarusso and Hall after
they qualified for and were placed on the primary ballot.
Campbell pursued a separate appeal before the full court, which
is pending.
                                                                       4


briefing and oral argument, we vacated the SBLC decision and

ordered the Secretary to place Brady's name on the ballot,

concluding that the electronic filing process utilized by Brady

complied with the substance of the material requirements of the

Goldstein decision.    We now issue this opinion to explain fully

the court's reasoning.

    Background.   1.     The Goldstein decision.   On April 17,

2020, the court issued the decision in Goldstein, granting

several forms of equitable relief to candidates seeking to

collect voter signatures on nomination papers as required to

appear on the State primary election ballot.       In recognition of

the extraordinary restrictions on in-person contact during the

COVID-19 pandemic, the court (1) reduced the number of required

certified signatures by fifty percent (50%), (2) extended the

deadlines for certain candidates to submit signed nomination

papers to local election officials for certification and then

file certified signatures with the Secretary, and (3) ordered

the Secretary to allow for the submission of nomination papers

with electronic signatures, not just wet-ink original signatures

("wet" signatures).    Goldstein, 484 Mass. at 529-532.

    Regarding the last item, the court adopted and outlined an

electronic signature collection process that had been

recommended as a compromise solution by the Secretary and viewed

with favor by the candidates in that case:
                                                                  5


    "[C]andidates seeking to be on the ballot for the September
    1 primary election [are] allowed to scan and post or
    otherwise distribute their nomination papers online.
    Voters may then download the image of the nomination papers
    and either apply an electronic signature with a computer
    mouse or stylus, or print out a hard copy and sign it by
    hand. The signed nomination paper can then be returned to
    the candidate, or a person working on the candidate's
    behalf, either in electronic form (by transmitting the
    'native' electronic document or a scanned paper document)
    or in paper form (by hand or mail). The candidates will
    still have to submit the nomination papers to local
    election officials in hard copy paper format, but the
    proposed process will alleviate the need for, and the risk
    associated with, obtaining 'wet' signatures. The Secretary
    is ordered forthwith to provide clear guidance to
    prospective candidates as to how this electronic signature
    collection process may be accomplished effectively,
    although candidates need not await that guidance to get
    started." (Emphasis added.)

Goldstein, 484 Mass. at 531-532.

    Four days later, on April 21, 2020, the Secretary issued an

"advisory" concerning the collection of signatures in light of

the Goldstein decision, which provided, in relevant part:

    "The voter can sign by either a) using a computer mouse or
    stylus applied to the signature line of the nomination
    paper screen image to sign their actual original signature
    in person and in real time or b) printing out the
    transmitted nomination paper and affixing their original
    signature by hand ('wet signature')" (emphasis added).

    2.   Brady's nomination papers.   Following the issuance of

Goldstein, Brady retained the services of a third-party vendor,

VenueX Media, LLC (VenueX), to assist her in collecting

electronic signatures from registered voters in the Ninth

Congressional District.   Having anticipated the potential

benefit to collecting signatures electronically during the
                                                                    6


COVID-19 pandemic, VenueX had been working to develop a software

application for that purpose.   Once the court allowed for that

possibility, VenueX finalized the application, with some

modifications to comply with the Goldstein process, and made it

available to candidates.   All told, forty candidates in

Massachusetts utilized VenueX's application, including

Democrats, Republicans, and Independents.4   Brady, for her part,

used it to collect all of her signatures; she did not collect

any wet signatures.

     The application worked as follows.   VenueX created a unique

webpage for Brady ("www.nominationpapers.com/helenbrady"), which

consisted of an image of the back and front of her nomination

papers.   Brady solicited voters to visit the webpage by sending

them a link via Facebook, Twitter, e-mail, or other means.

Voters could access the webpage by "clicking" on that link using

any device connected to the Internet, such as a cell phone,

tablet, desktop computer, or laptop.   Once on the webpage,

voters could see an image of Brady's nomination papers,

containing her name and address, as well as the elected office




     4 While it is undisputed that forty candidates utilized
VenueX's application, it is not evident from the record how many
of them actually submitted signatures for certification that
were collected using the application or, if they did, how many
such signatures they submitted. At least three candidates who
used the application qualified to appear on the ballot. No
objections were filed to their nomination papers with the SBLC.
                                                                    7


she was seeking, her party affiliation, and the date of the

State primary election.   There was also a green-colored block

over the first voter signature line on the image of the

nomination papers, which read "SIGN HERE."    When voters clicked

on that block, they were directed to a box elsewhere on the

webpage, where they could use a stylus, mouse, or finger to sign

their name.   There were also boxes on the webpage where voters

typed in their name, e-mail address, telephone number, street

address, city or town, State, and ZIP code.   Upon signing and

entering the other data, voters would then click on another

green-colored block on the webpage, which read "Submit," and the

process would be complete.   Voters could then download a copy of

the nomination papers they submitted, which came in the form of

a Portable Document Format, or .pdf5 (first nomination papers).

On the face of the first nomination papers, the voter's

signature was visible on the line where the green "SIGN HERE"

block had previously appeared, along with the date and time of

the submission and the voter's address.   A .pdf copy of the




     5 As described by the company that purports to have invented
the Portable Document Format, or .pdf, it "is now an open
standard, maintained by the International Organization for
Standardization (ISO). PDF documents can contain links and
buttons, form fields, audio, video, and business logic. They
can be signed electronically, and you can easily view PDF files
on Windows or Mac OS using the free Acrobat Reader DC software."
See Adobe Acrobat, What is PDF?, https://acrobat.adobe.com/us/en
/acrobat/about-adobe-pdf.html [https://perma.cc/QX28-6Y2X].
                                                                   8


first nomination papers was also automatically sent by e-mail

message to the voter, as a form of "receipt."6

     When voters clicked "Submit," however, the first nomination

papers were not, in fact, submitted to Brady or her campaign.

Instead, the data entered on the webpage by each voter was

transmitted to a database maintained by VenueX.   The captured

data included the submission date and time; the voter's name, e-

mail address, telephone number, street address, city or town,

State, and ZIP code; a link to an image of the voter's

signature, which was stored in the "cloud"7; the unique Internet

protocol (IP) address of the device the voter used to submit the

nomination paper; and a unique identification number for each

submission.   Brady and her campaign had access to the database

for purposes of tracking the submissions as they were collected,

but they could not alter or download the content.   Nor could




     6 Voters could have downloaded the first nomination papers
from the webpage, printed them out, signed them with a wet
signature, and returned them to Brady's campaign. Presumably,
they also could have printed out the .pdf of the first
nomination papers bearing their electronic signature, and
returned it to Brady's campaign. However, no voters submitted
nomination papers to Brady's campaign in either of those ways.
Nor does it appear that there was any direction provided on the
webpage that would have prompted voters to do so.

     7 The "cloud" refers to cloud computing, a type of remote
electronic data storage. See Commonwealth v. Gelfgatt, 468
Mass. 512, 536 (2014) (Lenk, J., dissenting).
                                                                    9


they access the stored images of the voter signatures.    Only

VenueX had that level of access.

    The final step in the process occurred when VenueX provided

Brady's campaign with a second version of the signed nomination

papers, which were created by importing the data from the

database, including the stored image of the voter's signature

(second nomination papers).   The second nomination papers, which

were also in .pdf form, would then be electronically transferred

to Brady's campaign in a folder, whereupon they could be printed

out en masse and submitted to location election officials for

certification.   The second nomination papers were not identical

to the first nomination papers.    As with the first nomination

papers, the second contained Brady's name and address, her

Republican party affiliation, and the elected office she was

seeking, but this information now appeared in a different font

in all upper case letters, whereas it appeared in upper and

lower case letters in the first.   The second nomination papers,

like the first, also included the voter's signature on the line

where the green "SIGN HERE" block had previously appeared, but,

unlike the first, did not include the date and time of

submission.   The typewritten name of the voter also was inserted

on the second nomination papers on the line next to the voter's

signature, which was not the case on the first.   Otherwise, the
                                                                     10


first nomination papers and second nomination papers were the

same.8

     As a result of the Goldstein decision, Brady needed at

least 1,000 certified voter signatures to appear on the

Republican State primary ballot -- fifty percent (50%) of the

amount required by statute.     See G. L. c. 53, § 44.   Ultimately,

local election officials in towns and cities in the Ninth

Congressional District certified 1,066 of her signatures, which

Brady then filed with the Secretary by the applicable June 2,

2020, deadline.

     3.     Objection before the SBLC.   By law, registered voters

from the district in which a candidate is seeking nomination

have three days from the filing deadline with the Secretary to

file objections to nomination papers with the SBLC.      See G. L.

c. 55B, § 5.    On June 5, 2020, Braithwaite filed an objection,

claiming that Brady failed to comply with the Goldstein process

because the voters who signed her nomination papers did not

return, and she did not submit, the "native" electronic

document.    In addition, he claimed that Brady failed to comply

with the Secretary's advisory because the voters had not signed

by applying a computer mouse or stylus to the signature line on


     8 The placement and size of the voter's signature was also
slightly different on the second nomination papers, but the
signature nonetheless appeared on the signature line in both
versions of the nomination papers.
                                                                    11


the image of Brady's nomination papers.   Braithwaite maintained

that, on either ground, all 1,066 of Brady's certified

signatures had to be declared invalid.9

     On June 16, 2020, the SBLC held a hearing on Braithwaite's

objections, at which only one witness, the founder of VenueX,

testified.   Subsequently, on June 26, 2020, the SBLC issued a

decision and written statement of reasons, striking all 1,066 of

Brady's signatures on the grounds advanced by Braithwaite.     In

addition, the SBLC ruled that the process utilized by Brady

violated public policy by storing images of voter signatures

without their consent and without adequate measures to protect

against the fraudulent application of those signatures to other

documents (i.e., documents other than the nomination papers).

At the same time, the SBLC acknowledged that there was no

evidence that any voter's signature was applied to any document

other than Brady's nomination papers, and credited the testimony

of VenueX's founder that no such misapplication had occurred.

The SBLC also credited the testimony of VenueX's founder, and

acknowledged that there was no evidence to contradict, that all

1,066 voters had, in fact, signed, or at least made some mark,

with a computer mouse, stylus, or finger in the signature box on


     9 Braithwaite also raised various other objections to
approximately 117 of Brady's certified signatures. The SBLC,
however, chose not to adjudicate those objections, and
Braithwaite has waived them on appeal.
                                                                   12


Brady's webpage before clicking "Submit."    But see note 8,

supra.

    Discussion.    1.    Compliance with the Goldstein process.

The relevant facts concerning the electronic signature gathering

process utilized by Brady are not in dispute.    The only

question, therefore, is one of law:     whether the electronic

signature process Brady utilized complied with the requirements

set out in Goldstein.    In making such determination, we owe no

deference to the SBLC.    The court defined the emergency

electronic signature procedures for the September primary

election itself.   We are therefore interpreting our own

decision, not the general election laws within the special

expertise of the SBLC.    Compare Swift v. AutoZone, Inc., 441

Mass. 443, 450 (2004) ("In general, we grant substantial

deference to an interpretation of a statute by the

administrative agency charged with its administration" [citation

omitted]).   Our review of the question is thus de novo.    See

Capezzuto v. State Ballot Law Comm'n, 407 Mass. 949, 952 (1990)

("conclusions of law to be drawn from [the] facts are subject to

independent judicial review").

    As we undertake our review, we remain mindful of several

important principles.    First and foremost, the constitutional

rights to run for office and to vote for a candidate who has

satisfied the requirements to stand for office are fundamental.
                                                                   13


See Goldstein, 484 Mass. at 524 (for "240 years since the

adoption of our Declaration of Rights in 1780, art. 9 [of the

Massachusetts Declaration of Rights] has served to protect the

'fundamental' and 'intertwine[d]' rights of candidates to gain

access to the ballot and of voters to cast their ballots as they

see fit" [citation omitted]).   They are essential to the proper

functioning of our democracy.   As we recognized in Goldstein,

the pandemic posed a unique threat to the exercise of these

fundamental rights and required us to apply strict scrutiny to

the existing statutory signature gathering requirements.    See

id. at 524-525.   In the end, we declared the existing signature

requirements unconstitutional during the pandemic and granted

extraordinary equitable relief to preserve and protect art. 9

rights, cutting in half the minimum number of signatures

required and allowing some form of electronic signature

gathering.   See id. at 526 (existing "signature requirements

. . . in this time of pandemic are unconstitutional as applied

to the plaintiffs, and other similarly situated candidates").

In so doing, we recognized that some technological adaptation

was required to address the emergency, and a certain amount of

flexibility was required to avoid constitutional difficulties.

See id. (existing "signature requirements, which may only impose

a modest burden on candidates in ordinary times, now impose a

severe burden on, or significant interference with, a
                                                                    14


candidate's right to gain access to the September 1 primary

ballot").   See also id. at 533 (Kafker, J., concurring) ("it is

the in-person aspect of the [existing] signature requirement

that renders it unduly burdensome in light of the current

pandemic and quarantine, as this requirement presents public

safety risks for both the campaign and individual signatories"

[emphasis in original]).

    A second principle underlying our Goldstein decision was

the temporally limited, emergency nature of its relief.

Recognizing the unpredictable force and duration of the

emergency, the equitable relief granted in Goldstein, including

the particular electronic signature gathering process it

authorized, only applied during a finite period of time and to a

finite group of candidates.    See id. at 518 ("We emphasize that

the declaration we make and the equitable relief we provide is

limited to the [September 1, 2020] primary election in these

extraordinary circumstances . . .").    It was emergency relief

tailored to the emergency itself.

    It was also the product of a necessarily expedited

proceeding.    The petition was filed on April 8, 2020, and

decided nine days later, without the benefit of any lower court

proceedings.   While the court asked the parties to address the

logistics of, and potential problems with, collecting and

verifying electronic signatures, with an eye toward adopting a
                                                                   15


more comprehensive process, it quickly became clear that it

would not be possible to do so in such short order.     Id. at 531

("submissions have convinced us that there are too many issues

and unanswered questions to allow us confidently to impose a

remedy that would transform a nomination system that required

'wet' signatures into one that permitted a broad range of

electronic signatures").    Instead, the court adopted a "modest

means" of electronic signature gathering put forward as a last-

minute compromise by the Secretary, id., despite the "awkward,

multistep process" it involved, id. at 535 (Kafker, J.,

concurring).    In an effort to avoid the type of dispute we are

now forced to resolve here, we also asked and expected the

Secretary to provide further follow-up guidance to candidates

regarding the implementation of the electronic signature

gathering process that his office had proposed.   The guidance

that was provided, however, was quite limited, indeed

unnecessarily so.

    Finally, as discussed at length in the concurrence in

Goldstein, see id. at 532-538, we remain convinced that the

legislative and executive branches, not the courts, are best

suited for enacting a comprehensive electronic signature

collection process, a process that was long overdue even before

the pandemic.   With all that said, we now turn to the challenge

to Brady's signature gathering process.
                                                                    16


     We start by noting what is not being challenged.     At the

heart of our Goldstein decision were certain essential

requirements.   First, we cut in half the number of certified

signatures that a candidate was required to gather, with that

number being reduced to 1,000 for those seeking Congressional

office, like Brady.    It is undisputed here that over 1,000

registered voters in the Ninth Congressional District signed, or

at least made some mark, in the signature box on Brady's webpage

and then clicked on the box that read "Submit," thereby

conveying support for Brady's appearance on the September

primary ballot.

     We also sought in Goldstein to ensure that the signature

gathering process produced legitimate signatures.    There is no

dispute that all of the signatures gathered by Brady are

legitimate.10   There is no evidence or suggestion of fraud or

impropriety.    Moreover, not one of the 1,066 registered voters

who purportedly signed Brady's nomination papers came forward

and denied having done so.    Nor was there even a suggestion that

any voter had made such a claim.    In short, there is no dispute

that Brady satisfied the essential substantive requirements of

the Goldstein decision.


     10As previously noted, see note 9, supra, Braithwaite had
asserted objections to certain specific signatures gathered by
Brady, but the SBLC did not adjudicate those objections, and
Braithwaite has waived them on appeal.
                                                                    17


    Instead, the dispute concerns specific issues of form,

particularly the language in Goldstein providing that the

"signed nomination paper [could] be returned [by the voter] to

the candidate, or a person working on the candidate's behalf,

. . . in electronic form (by transmitting the 'native'

electronic document or a scanned paper document)" (emphasis

added).   Goldstein, 484 Mass. at 531.   According to the court's

ruling, the candidate, or someone acting on the candidate's

behalf, was then authorized to print the native electronic

document out and submit it in "hard copy paper format" to local

election officials for certification.    Id.

    According to Braithwaite and the SBLC, the native

electronic documents in the process utilized by Brady were the

first nomination papers:   the .pdf the voter could download, and

also received as an attachment to an e-mail message, after

electronically signing and submitting the nomination papers.      As

Braithwaite and the SBLC point out, however, voters did not

return the first nomination papers to Brady.   Nor did Brady, or

anyone acting on her behalf, print them out and submit them to

local election officials in hard copy paper format.    Instead,

Brady utilized VenueX's application to collect the data and

signature entered by the voter in the process of creating the

first nomination papers, imported them to another version of the

nomination papers (what we have referred to as the second
                                                                   18


nomination papers), and then printed that version out in hard

copy paper format and submitted it to local election officials.

This, according to Braithwaite and the SBLC, violates the

Goldstein process and necessitates striking all of Brady's

certified signatures.

     We begin our analysis with the language of the Goldstein

process itself.   The phrase "'native' electronic document" was

regrettably not defined in the decision or in the Secretary's

advisory.11   Yet, as utilized in Goldstein, it seems reasonably

clear that the court was referring to the original electronic

document signed and electronically transmitted by the voter.     In

the process utilized by Brady, that would seem to refer to the

first nomination papers, as Braithwaite and the SBLC suggest.

No doubt, had the version of the nomination papers downloaded by

the voter after clicking "Submit," or the version that was

automatically sent to the voter as a form of receipt, been sent

to the candidate or someone acting on her behalf, and then

submitted to the local election officials, this requirement of




     11The phrase "native file format" is common and refers to
"a method used by the computer operating system or file
management to arrange data. For example, when you save a
Microsoft Word document, the data in the file is customized and
optimized to be read in Microsoft Word. These files have the
.doc or .docx file extension." See Computer Hope, Native file
format, https://www.computerhope.com/jargon/n/natifile.htm
[https://perma.cc/94WK-DDEJ].
                                                                   19


Goldstein would have been satisfied in form as well as

substance.

    According to Braithwaite and the SBLC, the only way a voter

could legally return the nomination papers electronically under

Goldstein would be to transmit the native electronic document or

a scanned paper document.   Although we disagree with this

contention, we recognize that our decision could have been

clearer.   Our reference to the "one modest means" of electronic

signature gathering proposed by the Secretary was not intended

to be exclusive.   The decision does not state that the voter

"must" or "shall only" return the nominations papers

electronically by transmitting either the native electronic

document or a scanned paper document.   The use of the word "can"

was intentional, and the words "'native' electronic document"

and "scanned paper document" were intended as obvious

permissible examples of the ways in which the nomination papers

could be transmitted electronically by voters.   Again, however,

we recognize that this point could have been made more clearly

by prefacing the parenthetical with the express words, "for

example," or even the Latin abbreviation, "e.g."   Of course, the

court's recognition of some limited variation on what was

permissible does not mean that the nomination papers can be

transmitted any which way, or that the particular process Brady

used was proper.   For further guidance on resolving this
                                                                  20


question, we are again informed by the fundamental principles of

election law.

    "Election laws are framed to afford opportunity for the

orderly expression by duly qualified voters of their preferences

among candidates for office, not to frustrate such expression."

Swift v. Registrars of Voters of Quincy, 281 Mass. 271, 277

(1932).   See McCarthy v. Secretary of the Commonwealth, 371

Mass. 667, 683 (1977) ("The principal objective of election laws

is to ensure that the public will may be expressed through the

electoral process").   As we have previously explained, access to

the ballot is a fundamental right, essential to the success of

our democracy.   In cases like the present one, where someone

seeks to enforce restrictions on that fundamental right, courts

have been careful to distinguish between violations of form and

violations of substance.    See, e.g., Robinson v. State Ballot

Law Comm'n, 432 Mass. 145, 149-152 (2000) (no public purpose

served by construing statute to prevent access to ballot merely

because back of candidate's nomination paper was photocopied

upside down); Garrison v. Merced, 33 Mass. App. Ct. 116, 117

(1992) ("exceedingly technical arguments should not block access

to the ballot").   The alleged violation here falls decidedly

into the former category.

    To be clear, the process utilized by Brady was not ideal,

and it would have been preferable had she simply collected and
                                                                   21


submitted the first nomination papers.   At the end of the day,

however, there was no substantive difference between the first

nomination papers and the second.   As already noted, there were

essentially three differences:   (1) on the second nomination

papers, some words were printed in all upper case letters that

had been printed in upper and lower case letters in a different

font on the first nomination papers; (2) the date and time of

submission appeared on the line next to the voter's signature on

the first nomination papers, but not on the second; and (3) the

voter's typewritten name, which had been entered by the voter

prior to submission, appeared on the line next to the voter's

signature on the second nomination papers, but not on the first.

The differences are insubstantial, and they cannot justify

removing a candidate from the ballot and frustrating the right

of voters to have a choice of candidates for elected office.

    Both sets of nomination papers identified Brady's name and

address, the office she was seeking to be elected to, the party

whose nomination she was seeking, and the date of the election.

There is no evidence here of a "bait and switch" scheme.     Cf.

Arkuss vs. Galvin, Mass. Super. Ct., No. 02-1318A (Suffolk

County Apr. 12, 2002) (complaint alleging that initiative

petition signature collectors misled voters by placing cover

page from one petition over signature page from different

petition).   Nor is there any evidence of voter confusion.   Cf.
                                                                   22


Garrison, 33 Mass. App. Ct. at 117 (failure to designate

political party whose nomination was sought on nomination papers

had potential to mislead voters and did not amount to "mere

technical[]" omission).   To the contrary, as noted, it is

undisputed that all 1,066 of the voters signed, or at least made

some mark, in the signature box on Brady's webpage and then

clicked on the box that read "Submit," thereby expressing their

support for Brady's appearance on the September Republican

primary ballot for the office of United States representative

for the Ninth Congressional District.

    For these reasons, we conclude, as we did in our order of

July 13, 2020, that the electronic signature gathering process

utilized by Brady complied in substance with the material

requirements of Goldstein.

    2.   Compliance with the Secretary's advisory.   We turn now

to Braithwaite's alternative objection, and the SBLC's ruling,

that all of Brady's certified signatures were invalid because

the voters did not sign by applying a computer mouse or stylus

to the signature line on the image of her nomination papers, as

required by the Secretary's advisory.   This need not detain us

long.

    The court in Goldstein directed the Secretary to "provide

clear guidance to prospective candidates as to how [the]

electronic signature collection process [outlined in the
                                                                     23


decision] may be accomplished effectively, although candidates

need not await that guidance to get started" (emphasis added).

Goldstein, 484 Mass. at 532.    In so doing, the court was not

somehow authorizing the Secretary to establish "regulations" or

impose additional restrictions on candidates.     If that were the

court's intent, it would have required candidates to await such

guidance before proceeding.    Our hope was that the Secretary

would provide helpful information to candidates as they pivoted,

in the middle of a pandemic, from traditional wet signature

collection to the new world of electronic signature collection.

The guidance that was provided was quite limited, largely

focusing on how the electronic signature could be applied.

Regardless, the Secretary's advisory does not have the force of

law, and any failure to comply with it on Brady's part does not

invalidate her signatures.

    Even if that were not the case, the fact is that the

process Brady utilized materially complied with the Secretary's

advisory.     As described above, when voters visited Brady's

webpage, they saw a green-colored block over the first voter

signature line, which read "SIGN HERE."     When they clicked on

that block, they were directed to a box elsewhere on the

webpage, where they could use a stylus, mouse, or finger to sign

their name.     This is the functional, if not literal, equivalent

of signing by applying a computer mouse or stylus to the
                                                                    24


signature line on the image of the nomination papers.

Certainly, reasonable voters could not have been misled as to

where their signatures were going to end up (i.e., on the

signature line).   Moreover, that is where their signatures ended

up, on both the first and second nomination papers.12

     3.   Public policy considerations.   Finally, we turn to the

SBLC's conclusion that the process utilized by Brady violated

public policy by allowing for the storage of images of voter

signatures without their consent and without adequate measures

to prevent those images from being applied to documents other

than Brady's nomination papers.   As the SBLC noted in reaching

this conclusion, unanswered questions regarding "cybersecurity

related concerns" were one of the reasons cited by the court in

Goldstein for not adopting a more comprehensive electronic




     12We note that, following the Goldstein decision, the
Secretary entered into three separate agreements for judgment in
the county court, which provided, under materially similar
circumstances, that voters signing electronically would be
deemed to have applied their signature directly on the
applicable document if, among other things, "the voter engages
in the physical act of signing their name . . . in a separate
signature box that is made available by an act of the voter,
such as a mouse click." See Christian vs. Galvin, Supreme
Judicial Ct., No. SJ-2020-0444 (Suffolk County June 29, 2020)
(extending, and expanding upon, Goldstein process for nonparty
candidates for Federal office); Better Future Project, Inc. vs.
Galvin, Supreme Judicial Ct., No. SJ-2020-0483 (Suffolk County
June 19, 2020) (same as to proponents of public policy ballot
questions); Dennis vs. Galvin, Supreme Judicial Ct., No. SJ-
2020-0278 (Suffolk County Apr. 29, 2020) (same as to proponents
of initiative petitions).
                                                                  25


signature collection model.   See Goldstein, 484 Mass. at 531.

The court continues to have those concerns.    There is no

evidence, however, that any personal information (e.g., e-mail

address or telephone number) or voter signatures have been

misapplied or improperly disclosed.    In fact, the founder of

VenueX testified without contradiction that no such thing has

occurred.   Accordingly, we do not view our concerns as

sufficient grounds for denying Brady access to the ballot.13

     As a precaution, however, we do hereby order Brady, VenueX,

and all other persons and entities having possession of the data

entered by voters in the process of signing Brady's nomination

papers, including e-mail addresses, telephone numbers, and the

images of signatures, to destroy the same forthwith.14     This

order does not apply to the nomination papers that were filed by

Brady or certified by local election officials, or any copies

thereof.    Brady shall provide written certification of

compliance with this order to the court within thirty days of

the date of this decision.    The written certification shall


     13We note that in the three agreements for judgment into
which the Secretary entered in the county court following the
Goldstein decision, see note 12, supra, there were provisions to
protect voters' personal information and signatures obtained
during the electronic signature collection process.

     14The SBLC and Secretary notified the court in a letter
filed pursuant to Mass. R. A. P. 16 (l), as amended, 386 Mass.
1247 (1982), that they are not aware of any reason why the court
cannot enter an order requiring the destruction of said data.
                                                                    26


include the name of each person and entity known to have

possession of the data and the steps Brady took to make sure

that they destroyed it.

    Conclusion.   For the reasons stated, on July 13, 2020, we

vacated the SBLC decision and ordered the Secretary to place

Brady's name on the ballot for the State primary election.     As

set forth more fully above, we further order the destruction,

forthwith, of the data entered by voters in the process of

signing Brady's nomination papers, and order Brady to file a

written certification of compliance therewith with the court

within thirty days of the date of this decision.

                                   So ordered.